Case 17-17134-amc          Doc 38      Filed 01/28/20 Entered 01/28/20 16:35:53                      Desc Main
                                       Document     Page 1 of 1
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      IN RE:                                              Chapter 13 Proceeding
      Robe1t J. Scrivani, III
                                         Debtor           17-17134 AMC
      WELLS FARGO BANK, N.A.
                                         Movant
                                v.
       Robert J. Scrivani, III
       William C. Miller, Esquire
                                         Res ondents

       STIPULATION IN SETTLEMENT OF DEBTOR'S MOTION TO APPROVE SALE OF
           REAL PROPERTY BETWEEN DEBTOR AND WELLS FARGO BANK, N.A.

              Secured creditor WELLS FARGO BANK, N.A. and Debtor hereby stipulate the following
      in settlement of Debtor's Motion to Approve Sale of Real Property:
  1. Movant's mortgage lien will be paid in full from the proceeds of the Sale of the property located at
      2526 Emery Street, Philadelphia, PA 19125 at the time of closing; and any Payoff Figure used at
      the time of closing must be dated no longer than thirty (30) Days prior to the closing date.
  2. Any Sale for less than the full payoff of Movant's lien shall be subject to final approval by WELLS
      FARGO BANK, N.A..
  3. The parties agree that a facsimile may be submitted to the Court as if it were an original.
             ~..J...e,tr"rNDAGREEb     TO BY:

                                                                Date:.--'1"--/_2_~--'/_Z_CJ_··_

      /s/ Jill Manuel-Coughlin, Esquire                                1/28/2020
                                                                 Date: _ _ _ _ _ _ _ _ _ __
      Jill Manuel-Coughlin, Esquire
      Attorney for Movant

                                                                 Date:
      William C. Miller, Esquire
                                                                      ------------
      Trustee


              On this_ day of _ _ _ _ _ _ _ _ _ _, 2020, approved by the Court.


                                                        United States Bankruptcy Judge
                                                        Ashely M. Chan
